UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 15, 2014 QCR Holdings, Inc. (Exact name of registrant as specified in its charter) Commission File Number:0-22208 Delaware 42-1397595 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 3551 Seventh Street Moline, Illinois 61265 (Address of principal executive offices, including zip code) (309) 743-7721 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 14, 2014, the Company held its annual meeting of stockholders in Davenport, Iowa.Of the 7,915,362 shares of common stock issued and outstanding as of the record date for the meeting, 6,112,781shares were represented at the meeting in person or by proxy, constituting approximately 77% of the outstanding shares. Four proposals were presented to the stockholders, and the final results of voting on each of the matters submitted to a vote during the annual meeting are as follows: 1. For the election of four (4) Class III directors of the Company NOMINEE FOR WITHHELD BROKER N.V. Michael L. Peterson Ronald G. Peterson John D. Whitcher Marie Z. Ziegler 2. To ratify, on an advisory basis, the appointment of Linda K. Neuman to the Board FOR AGAINST ABSTAIN BROKER N.V. 4,570,526 3. To approve, in a non-binding, advisory vote the compensation of certain executive officers FOR
